



Exhibit 10.1
FORM OF PERFORMANCE SHARE UNIT AGREEMENT


THE BANK OF NEW YORK MELLON CORPORATION
LONG‑TERM INCENTIVE PLAN, AS AMENDED
NOTICE OF AWARD – PERFORMANCE SHARE UNITS – EXECUTIVE COMMITTEE GENERAL


Subject to the terms and conditions of The Bank of New York Mellon Corporation
Long‑Term Incentive Plan, as Amended and Restated (the “Plan”), this Notice of
Award - Performance Share Units – Executive Committee General (the “Award
Notice”), and the Terms and Conditions of Performance Share Units – Executive
Committee General (the “Terms and Conditions”), The Bank of New York Mellon
Corporation (the “Corporation”) grants you performance share units (“PSUs”) as
reflected below and on the Corporation’s equity award website (the “Equity
Website”). Each PSU represents the opportunity to receive one (1) share of the
Corporation’s common stock, par value $.01 (“Common Stock”), upon satisfaction
of the terms and conditions as set forth in the Award Notice and the Terms and
Conditions (collectively, the “Award Agreement”), subject to the terms of the
Plan. The purpose of the award is to incentivize you to align your interests
with that of the Corporation and to reward your future contribution to the
performance of the Corporation’s business.


Participant
[PARTICIPANT NAME]
Grant Date
[GRANT DATE]
Number of PSUs


The “Grant Amount” of “PSUs” (assuming achievement of 100% earnout)
[NUMBER OF SHARES GRANTED]



Vesting Schedule – Please refer to Appendix


The Vesting Date may be delayed if and to the extent the Risk Adjustment Process
set forth in Exhibit A is not completed by such date or achievement of
performance as set forth on Attachment A have not been determined by such date,
in each case, subject to Section 4.1 of the Terms and Conditions.
Risk Adjustment Process - Unvested PSUs are subject to forfeiture based upon the
Risk Adjustment Process set forth in Exhibit A.



THE CORPORATION’S GRANT OF PSUs AS REFLECTED HEREIN IS CONTINGENT UPON YOUR
ACKNOWLEDGEMENT AND ACCEPTANCE OF THE AWARD AGREEMENT AND THE PLAN
ELECTRONICALLY ON THE EQUITY WEBSITE ON OR BEFORE [GRANT ACCEPT BY DATE] (THE
“ACCEPTANCE DEADLINE”). IF YOU FAIL TO DO SO, THE CORPORATION’S GRANT OF PSUs AS
REFLECTED HEREIN SHALL BE NULL AND VOID, AND SHALL NOT BE RE-INSTATED.


BY ELECTRONICALLY ACKNOWLEDGING AND ACCEPTING THE CORPORATION’S GRANT OF PSUS,
YOU AFFIRMATIVELY AND EXPRESSLY AGREE:


(1)
SUCH ACKNOWLEDGEMENT AND ACCEPTANCE CONSTITUTES YOUR ELECTRONIC SIGNATURE IN
EXECUTION OF THE AWARD AGREEMENT



(2)
TO BE BOUND BY THE PROVISIONS OF THE AWARD AGREEMENT AND THE PLAN





1



--------------------------------------------------------------------------------




(3)
YOU HAVE REVIEWED THE AWARD AGREEMENT AND THE PLAN IN THEIR ENTIRETY, HAVE HAD
AN OPPORTUNITY TO OBTAIN PROFESSIONAL LEGAL/TAX/INVESTMENT ADVICE PRIOR TO
ACCEPTING THE PSUs AND FULLY UNDERSTAND ALL OF THE PROVISIONS OF THE AWARD
AGREEMENT AND THE PLAN



(4)
YOU HAVE BEEN PROVIDED WITH A COPY OR ELECTRONIC ACCESS TO A COPY OF THE PLAN
AND THE U.S. PROSPECTUS FOR THE PLAN



(5)
TO ACCEPT AS BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF
THE CORPORATION UPON ANY QUESTIONS ARISING UNDER THE AWARD AGREEMENT AND THE
PLAN





PARTICIPANT ACCEPTANCE DATE: [ACCEPTANCE DATE]




********************************




2



--------------------------------------------------------------------------------






EXHIBIT A
Risk Adjustment/Forfeiture Decision Process


For any performance year in which you remain a covered employee, your risk
performance will be assessed via a Risk Culture Summary Scorecard (“RCSS”) Score
or a Performance Management Platform (“PMP”) Risk Goal Rating. If, in any year,
you receive an RCSS Score of 4 or worse, or a PMP Risk Goal Rating of “Below
Expectations” or “Unsatisfactory,” your unvested PSUs (including any PSUs
resulting from dividend equivalents) will be subject to review by the Incentive
Compensation Review Committee (“ICRC”) for consideration of forfeiture. If you
are no longer a covered employee or have left the Corporation, any unvested
portion of the PSUs (including any PSUs resulting from dividend equivalents)
will also be subject to a risk review by the ICRC. The ICRC is generally
comprised of senior managers and senior control managers.


In that event, as part of its review, ICRC will ask –
•
Did your score/rating reflect poor risk behavior by you in a prior year?

•
Did you receive an award in that year?

 
If the answer to both questions is yes, ICRC asks the following questions with
respect to each of the designated prior years:
 
•
Financial Impact: How much did/will the issue cost the Company?

•
Reputational Impact: How much of a regulatory impact did/will it have on the
Company?

 
ICRC selects the impact answer that falls into the highest category below to
determine the impact forfeiture percentage.


Criteria
Metric
None
Low
Medium
High
Financial Impact
 
 
 
 
 
Reputational Impact
 
 
 
 
 



As used in this Exhibit A, the term “Company” shall mean the Corporation and its
Affiliates.


Then the ICRC asks how much, if any, control/responsibility you had regarding
the situation. The answer to the last question determines the modifier to be
applied to the impact forfeiture percentage.


Criteria
   None
Indirect
Direct
The Grantee’s role
& responsibility
 
 
 



Example: [Insert Example]


The ICRC will submit its recommendations to the Human Resources and Compensation
Committee of the Corporation’s Board of Directors for final action and approval.




1



--------------------------------------------------------------------------------






THE BANK OF NEW YORK MELLON CORPORATION


TERMS AND CONDITIONS
OF PERFORMANCE SHARE UNITS – EXECUTIVE COMMITTEE GENERAL


The Performance Share Units (“PSUs”) with respect to Common Stock of The Bank of
New York Mellon Corporation (the “Corporation”) granted to you on the Grant Date
are subject to the Notice of Award - Performance Share Units – Executive
Committee General (the “Award Notice”), these Terms and Conditions of
Performance Share Units – Executive Committee General (the “Terms and
Conditions”) and all of the terms and conditions of The Bank of New York Mellon
Corporation Long-Term Incentive Plan, as Amended and Restated (the “Plan”),
which is incorporated herein by reference. In the case of a conflict between the
Award Notice, these Terms and Conditions and the terms of the Plan, the
provisions of the Plan shall govern. Capitalized terms used but not defined
herein shall have the same meaning as provided or reflected in the Award Notice
or the Plan, as applicable. For purposes of these Terms and Conditions,
“Employer” means the Corporation or any Affiliate that employs you on the
applicable date.


SECTION 1: Performance Share Unit Award


1.1    Grant of Award. Subject to these Terms and Conditions and the terms of
the Plan, the Corporation grants you the number of PSUs as reflected in the
Award Notice. The PSUs shall vest in accordance with the Vesting Schedule and
shall be subject to the Risk Adjustment Process as reflected in the Award
Notice.*


1.2    Dividend Equivalents. During the period prior to vesting, dividend
equivalents shall be determined with respect to the PSUs as if reinvested as
additional PSUs on the dividend payment date and shall be paid to you pursuant
to Section 4 of these Terms and Conditions only if and to the extent that the
underlying PSUs become vested as provided in the Award Agreement, and any
remaining dividend equivalents (including any PSUs resulting from dividend
equivalents) shall be forfeited. In the event that you receive any additional
PSUs as an adjustment with respect to the Grant Amount, such additional PSUs
will be subject to the same restrictions as if granted under the Award Agreement
as of the Grant Date and paid pursuant to Section 4 of this Agreement.


1.3    No Voting Rights. Prior to the settlement of your PSUs pursuant to these
Terms and Conditions, you shall not be entitled to vote the shares of Common
Stock underlying the PSUs.


1.4    Nontransferable. The PSUs shall be transferable only by will or the laws
of descent and distribution. If you purport to make any transfer of the PSUs,
except as aforesaid, the PSUs and all rights thereunder immediately shall
terminate and be forfeited.


SECTION 2: Vesting, Performance Period, Forfeiture, Termination of Employment
and Disability


2.1    Vesting, Performance Period and Forfeiture.


(a)    Vesting. Subject to Sections 3 and 5.4 of these Terms and Conditions,
PSUs (as may be adjusted from the Grant Amount by reference to the performance
goals and the Risk Adjustment Process) may be earned as set forth in Attachment
A for the period [Insert Performance Period] (the “Performance Period”) and
shall vest on the              anniversary of the Grant Date; provided that you
remain continuously employed with your Employer through the close of business on
                     ; and provided further that unvested PSUs are subject to
forfeiture based upon the Risk Adjustment Process each year and following


1



--------------------------------------------------------------------------------





completion of the Performance Period as set forth on Exhibit A. Notwithstanding
anything to the contrary contained in the Award Agreement and in accordance with
Section 4.1, a vesting may be delayed if, on the Vesting Date, you are the
subject of ongoing disciplinary or performance management investigations or
proceedings concerning the circumstances under which forfeiture or clawback of
this award could apply.  In such cases, the applicable portion of the award, if
any, will vest following the completion of such investigations and proceedings
to the extent the Corporation determines that forfeiture and/or clawback does
not apply.


(b)    Forfeiture upon Termination of Employment. Subject to Sections 2.2 and
2.3 of these Terms and Conditions, if you cease to be continuously employed with
your Employer prior to                            , you shall cease vesting in
your PSUs as of your Termination Date and any unvested PSUs immediately shall
terminate and be forfeited, except in situations where vesting would have
occurred but for the fact that a determination has not yet been made as to
whether a risk adjustment pursuant to Exhibit A is required, in which case
vesting shall occur in accordance with the terms of the Award Agreement provided
that the Committee determines the effect, if any, of a risk adjustment. As used
herein, “Termination Date” shall mean the last day on which you are an employee
of your Employer.


(c)    Forfeiture upon Termination of Employment for Cause. Notwithstanding
anything to the contrary contained in these Terms and Conditions, if your
Employer terminates your employment for Cause, your PSUs, whether vested (but
unsettled) or unvested, and including any dividend equivalent rights (including
any PSUs resulting from dividend equivalents), immediately shall terminate and
be forfeited. For purposes of these Terms and Conditions, “Cause” shall mean:


(i)    you have been convicted of, or have entered into a pretrial diversion or
entered a plea of guilty or nolo contendere (plea of no contest) to a crime or
offense constituting a felony (or its equivalent under applicable laws outside
of the United States), or to any other crime or offense involving moral
turpitude, dishonesty, fraud, breach of trust, money laundering, or any other
offense that may preclude you from being employed with a financial institution;


(ii)    you are grossly negligent in the performance of your duties or have
failed to perform in any material respect the duties of your employment,
including, without limitation, failure to comply with any lawful directive from
your Employer or the Corporation, other than by reason of incapacity due to
disability or from any permitted leave of absence required by law;


(iii)    you have violated the Corporation’s Code of Conduct or any of the
policies of the Corporation or your Employer governing the conduct of business
or your employment;


(iv)    you have engaged in any misconduct which has the effect of being
materially injurious to the Corporation, any Affiliate or your Employer,
including, but not limited to, its reputation;


(v)    you have engaged in an act of fraud or dishonesty, including, but not
limited to, taking or failing to take actions intending to result in personal
gain; or


(vi)    if you are employed outside the United States, any other circumstances
(beyond those listed above) that permit the immediate termination of your
employment without notice or payment in accordance with the terms of your
employment agreement or Applicable Laws (as defined in Section 5.2).




2



--------------------------------------------------------------------------------





The determination of whether your actions will be considered Cause for purposes
of these Terms and Conditions will be determined by the Corporation or any of
its Affiliates, in its or their sole discretion, as applicable. Any
determinations of Cause will be considered conclusive and binding on you.


3



--------------------------------------------------------------------------------









2.2    Specified Terminations of Employment.


(a)    Death. If you cease to be continuously employed with your Employer by
reason of your death prior to the date that your PSUs become fully vested, all
unvested PSUs may vest as provided in Section 2.1(a) above following completion
of the Performance Period and the balance of the PSUs that do not vest with
respect to the Performance Period shall be deemed forfeited at the end of the
Performance Period. In such case, the Corporation will issue your legal
representative or your estate the vested PSUs settled in shares of Common Stock
in accordance with Section 4.


(b)    Age & Years of Service Rule; Termination Providing Transition/Separation
Pay prior to Age 55.


(i)Age & Years of Service Rule. If you cease to be continuously employed with
your Employer on or after your attainment of age 55 but prior to age 60, and the
combination of your age and years of credited employment with your Employer (in
both instances, full and partial years) on your Termination Date equals or
exceeds 65 (satisfaction of (i) and (ii) being a “Rule of 65 Retirement-Eligible
Event”), a pro rata portion of the unvested PSUs may vest as provided in
Section 2.1(a) above following completion of the Performance Period, so long as
you fully comply with the covenants provided in Section 3 hereof. Such pro rata
portion shall be determined as set forth in subsection (iii) below. For purposes
of the foregoing, partial years shall be determined based upon the number of
days since your prior birthday or the number of days of credited employment
since your prior employment anniversary, as the case may be.


(ii)    Termination Providing Transition/Separation Pay prior to Age 55.
Provided that you execute and do not revoke a Transition/Separation Agreement
and Release acceptable to your Employer, if you cease to be continuously
employed with your Employer by reason of a termination by your Employer prior to
your attainment of age 55 and in connection with such termination you receive
transition/separation pay from the Corporation or your Employer, a pro rata
portion of the unvested PSUs may vest as provided in Section 2.1(a) above
following completion of the Performance Period, so long as you fully comply with
the applicable covenants provided in Section 3 hereof. Such pro rata portion
shall be determined as set forth in subsection (iii) below.


(iii)Calculation of Pro Rata Portion. In the event of continued vesting pursuant
to subsection (b)(i) or (b)(ii) above, the pro rata portion of the PSUs that
vests shall equal (i) the number of days from the first day of the Performance
Period through the Termination Date, divided by (ii)              , with the
result multiplied by (iii) the number of PSUs, with that result multiplied by
(iv) the applicable final earnout percentage as determined under Attachment A.
In such case, the balance of the PSUs awarded shall be deemed forfeited at the
end of the Performance Period.


(c)    Special Age Rule. If you cease to be continuously employed with your
Employer on or after your attainment of age 60 (“Rule of 60 Retirement-Eligible
Event”), all unvested PSUs may vest as provided in Section 2.1(a) above
following completion of the Performance Period so long as you fully comply with
the covenants provided in Section 3 hereof. The balance of the PSUs that do not
vest with respect to the Performance Period shall be deemed forfeited at the end
of the Performance Period.




4



--------------------------------------------------------------------------------





(d)    Termination Providing Transition/Separation Pay after Age 55. Provided
that you execute and do not revoke a Transition/Separation Agreement and Release
acceptable to your Employer, if you cease to be continuously employed with your
Employer by reason of a termination by your Employer and in connection with such
termination you receive transition/separation pay from the Corporation or your
Employer, all unvested PSUs may vest as provided in Section 2.1(a) above
following completion of the Performance Period so long as you fully comply with
the applicable covenants provided in Section 3 hereof. The balance of the PSUs
that do not vest with respect to the Performance Period shall be deemed
forfeited at the end of the Performance Period.


(e)    For purposes of Sections 2(b)(ii) and 2(d) above, “transition/separation
pay” means any severance, redundancy or ex-gratia compensation payment to you
from the Corporation or your Employer in connection with your termination of
employment that is in excess of the amount payable to you on account of any
notice period to which you are entitled pursuant to the terms of your contract
of employment or otherwise (or payment in lieu of such notice).


(f)    Sale of Business. If you cease to be continuously employed with your
Employer due to a sale of a business unit or your Employer and you are not
otherwise entitled to transition/separation pay, all unvested PSUs may vest as
provided in Section 2.1(a) above following completion of the Performance Period
so long as you fully comply with the applicable covenants provided in Section 3
hereof. The balance of the PSUs that do not vest with respect to the Performance
Period shall be deemed forfeited at the end of the Performance Period.


(g)    Change in Control. If your employment is terminated by your Employer
without Cause within two (2) years after a Change in Control occurring after the
Grant Date, all unvested PSUs may vest as provided in Section 2.1(a) above
following completion of the Performance Period so long as you fully comply with
the applicable covenants provided in Section 3 hereof. The balance of the PSUs
that do not vest with respect to the Performance Period shall be deemed
forfeited at the end of the Performance Period.


2.3    Disability. If you receive current benefits under a long-term disability
plan maintained by the Corporation or your Employer while any portion of your
PSUs remains unvested, all unvested PSUs may vest as provided in Section 2.1(a)
above following completion of the Performance Period so long as you fully comply
with the applicable covenants provided in Section 3 hereof. The balance of the
PSUs that do not vest with respect to the Performance Period shall be deemed
forfeited at the end of the Performance Period.


SECTION 3: Notice of Resignation, Non-Solicitation, Non-Competition,
Confidential Information, Non-Disparagement and Cooperation
        
3.1    Notice of Resignation. As consideration for this award, you will provide
your Employer with 90 days’ advance written notice of any voluntary termination
of your employment with your Employer.


3.2    Non-Solicitation of Clients and Employees. In the case of a Rule of 65
Retirement-Eligible Event, a Rule of 60 Retirement-Eligible Event or a
termination providing transition/separation pay prior to or after age 55 only,
as specified in Sections 2.2(b)(i), 2.2(b)(ii), 2.2(c) and 2.2(d) respectively,
you agree that until one (1) year from the Termination Date or, if later, the
final vesting date set forth in the Award Notice, you will not directly or
indirectly solicit or attempt to solicit or induce, directly or indirectly,
(i) any current or prospective client of the Corporation or an Affiliate known
to you, to initiate or continue a client


5



--------------------------------------------------------------------------------





relationship with you other than with the Corporation or Affiliate or to
terminate or reduce its client relationship with the Corporation or Affiliate,
or (ii) any employee of the Corporation or an Affiliate, to terminate such
employee’s employment relationship with the Corporation or Affiliate in order to
enter into a similar relationship with you, or any other person or any entity.
You expressly agree to (i) advise any person or entity that seeks to employ you
of the terms of these covenants; and (ii) immediately notify Human Resources
equity administration if you are not in compliance with your obligations above.


3.3    Non-Competition. In the case of a Rule of 65 Retirement-Eligible Event, a
Rule of 60 Retirement-Eligible Event or a termination providing
transition/separation pay prior to or after age 55 only, as specified in
Sections 2.2(b)(i), 2.2(b)(ii), 2.2(c) and 2.2(d) respectively, you agree that
until one (1) year from the Termination Date or, if later, the final vesting
date set forth in the Award Notice, you will not, directly or indirectly,
(without the prior written consent of the Corporation) (i) associate (including
as a director, officer, employee, partner, consultant, agent or advisor) with a
Competitive Enterprise, or (ii) transact business on behalf of a Competitive
Enterprise. For purposes of the Award Agreement, “Competitive Enterprise” means
any business enterprise that either (A) is a member of the Corporation’s
competitive peer group as disclosed in the Corporation’s proxy statement that
was most recently filed with the Securities and Exchange Commission preceding
the Termination Date; or (B) is any other business enterprise for whom you would
be performing services similar to those performed at the Corporation or any
Affiliate within the twelve (12) months preceding the Termination Date. You
expressly agree to (i) advise any person or entity that seeks to employ you of
the terms of these covenants; and (ii) immediately notify Human Resources equity
administration if you are not in compliance with your obligations above.


3.4    Confidential Information.


(a)Except as may be permitted in accordance with Section 3.7 below, during the
course of your employment with the Corporation or any Affiliate and continuing
thereafter, you will not, either directly or indirectly, at any time, while an
employee of the Corporation or any Affiliate or thereafter, make known, divulge,
reveal, furnish, make available, or use (except for use in the regular course of
your duties for the Corporation or its Affiliates) any Confidential Information
(as defined below) without the written consent of the Corporation. You also
agree that this obligation is in addition to, and not in limitation or
preemption of, all other obligations of confidentiality that you may have to the
Corporation or its Affiliates under the Code of Conduct, Securities Trading
Policy or other rules or policies governing the conduct of their respective
businesses, or general or specific legal or equitable principles.


(b)As used herein, “Confidential Information” means the information you have
been given or have access to or become informed of which the Corporation or its
Affiliates possess or have access and which relates to the Corporation or its
Affiliates, is not generally known to the public or in the trade or is a
competitive asset and/or otherwise constitutes a “trade secret,” as that term is
defined by Applicable Laws (as defined below), of the Corporation or its
Affiliates, including without limitation, non- public: (i) planning data and
marketing strategies; (ii) terms of any new products and investment strategies;
(iii) information relating to other officers and employees of the Corporation or
its Affiliates; (iv) financial results and information about the business
condition of the Corporation or its Affiliates; (v) terms of any investment,
management or advisory agreement or other material contract; (vi) proprietary
software and related documents; (vii) customer and potential customer
information (for example, client lists, prospecting lists, information about
client accounts, pricing strategies, and current or proposed transactions and
contact persons at such customers and customer prospects); and (viii) material
information or internal analyses concerning customers or customer prospects of
the Corporation or its Affiliates or their respective operations, condition
(financial or otherwise) or plans.




6



--------------------------------------------------------------------------------





3.5    Non-Disparagement. Subject to Section 3.7 below, during the course of
your employment with the Corporation or any Affiliate and continuing thereafter,
you will not, directly or indirectly make, issue, authorize or publish any
comments or statements (orally or in writing) to the media, to any individual or
entity with whom or which the Corporation, or any of its Affiliates, has a
business relationship, or to any other individual or entity, which disparages,
criticizes or otherwise reflects adversely upon the Corporation, any of its
Affiliates or any of their respective employees, officers or directors.


3.6    Cooperation. Upon the termination of your employment for any reason or no
reason, including but not limited to resignation of employment, you will fully
cooperate with the Corporation and its Affiliates upon reasonable notice and at
reasonable times, in the prosecution and defense of complaints, investigations,
litigation, arbitration and mediation of any complaints, claims or actions now
in existence or that may be threatened or brought in the future relating to
events or occurrences that transpired while employed by the Corporation or any
Affiliate.


3.7    Governmental Authorities. Nothing in the Award Agreement prohibits or
interferes with your right to disclose any relevant and necessary information in
any action or proceeding relating to the Award Agreement or as otherwise
required by law or legal process. In addition, nothing in the Award Agreement
prohibits or interferes with your or your attorney’s right: (a) to initiate
communications directly with or report or disclose possible violations of law or
regulation to, any governmental agency or entity, legislative body, or any
self-regulatory organization, including but not limited to the U.S. Department
of Justice (“DOJ”), the U.S. Securities and Exchange Commission (“SEC”), the
U.S. Financial Industry Regulatory Authority (“FINRA”), the U.S. Equal
Employment Opportunity Commission (“EEOC”), or U.S. Congress, and such reports
or disclosures do not require prior notice to, or authorization from, the
Corporation; (b) to participate, cooperate, or testify in any action,
investigation or proceeding with, provide information to, or respond to any
inquiry from any governmental agency or legislative body, any self-regulatory
organization, including but not limited to the IRS, SEC, FINRA, the EEOC, DOJ,
U.S. Congress (“Governmental Authorities”), or the Corporation’s Legal or
Compliance Departments and such communications do not require prior notice to,
or authorization from the Corporation. However, with respect to such
communications, reports, participation, cooperation or testimony to the
Governmental Authorities, as set forth above in clauses (a) and (b) of this
Section, you may not disclose privileged communications with the Corporation’s
counsel. To the extent permitted by law, upon receipt of a subpoena, court order
or other legal process compelling the disclosure of any information, you will
give prompt written notice to the Corporation so as to provide the Corporation
ample opportunity to protect its interests in confidentiality to the fullest
extent possible unless the subpoena, court order or other legal process pertains
to an action described above in clauses (a) or (b) of this Section, in which
event no such notice is required. Notwithstanding any confidentiality and
non-disclosure obligations you may have, you are hereby advised as follows
pursuant to the U.S. Federal Defend Trade Secrets Act of 2016: “An individual
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that (A) is made (i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual (A) files any document containing the trade secret
under seal; and (B) does not disclose the trade secret, except pursuant to court
order.”


3.8    Existing Obligations. The terms of the Award Agreement shall not in any
way (a) limit your obligations pursuant to any other agreements with the
Corporation or any of its Affiliates or other corporate


7



--------------------------------------------------------------------------------





plans or policies applicable to you; or (b) limit the Corporation’s or your
Employer’s rights to exercise any remedies it may have under Applicable Laws or
under the terms of such other agreements, plans or policies.


3.9    Failure to Comply with Covenants. If you fail to comply with any of the
foregoing applicable covenants, the PSUs shall be immediately forfeited and may
be subject to repayment as provided in Section 5.4 of these Terms and
Conditions.


SECTION 4: Settlement


4.1    Time of Settlement. Vested PSUs shall be settled within two and one‑half
(2 ½) months following the end of the Performance Period, contingent upon the
Committee’s determination of the earnout achieved and subject to the individual
per-employee limitations included in the Plan; provided, if you are a “specified
employee” under Section 409A of the U.S. Internal Revenue Code of 1986, as
amended (the “Code”), upon separation from service and if such settlement is
deferred compensation conditioned upon a separation from service and not
compensation you could receive without separating from service, then settlement
shall not be made until the first day following the six (6) month anniversary of
your separation from service (or upon your death, if earlier).


4.2    Form of Settlement. PSUs, including any PSUs resulting from dividend
equivalents, shall be settled in the form of Common Stock delivered in
book‑entry form.


SECTION 5: Other Terms and Conditions


5.1    No Right to Employment. Neither the award of PSUs nor anything else
contained in these Terms and Conditions nor the Plan shall be deemed to limit or
restrict the right of your Employer to terminate your employment at any time,
for any reason, with or without Cause.


5.2    Compliance with Laws. Notwithstanding any other provision of these Terms
and Conditions, you agree to take any action, and consent to the taking of any
action by the Corporation and your Employer with respect to the PSUs awarded
hereunder necessary to achieve compliance with applicable laws, regulations or
relevant regulatory requirements or interpretations in effect from time to time
(“Applicable Laws”). Any determination by the Corporation in this regard shall
be final, binding and conclusive. The Corporation shall in no event be obligated
to register any securities pursuant to the U.S. Securities Act of 1933 (as the
same shall be in effect from time to time) or other applicable foreign
securities laws, or to take any other affirmative action in order to cause the
delivery of shares in book-entry form or otherwise therefore to comply with any
Applicable Laws. For the avoidance of doubt, you understand and agree that if
any payment or other obligation under or arising from these Terms and
Conditions, including without limitation dividend equivalent rights, or the Plan
is in conflict with or is restricted by any Applicable Laws, the Corporation may
reduce, revoke, cancel, clawback or impose different terms and conditions to the
extent it deems necessary or appropriate, in its sole discretion, to effect such
compliance. If the Corporation determines that it is necessary or appropriate
for any payments under these Terms and Conditions to be delayed in order to
avoid additional tax, interest and or penalties under Section 409A of the Code,
then the payments would not be made before the date which is the first day
following the six (6) month anniversary of the date of your termination of
employment (or upon earlier death).


5.3    Tax Withholding. Regardless of any action the Corporation or your
Employer take with respect to any or all income tax (including U.S. federal,
state and local taxes or non-U.S. taxes), social insurance, payroll tax, payment
on account or other tax-related withholding (“Tax-Related Items”), you
acknowledge that the ultimate liability for all Tax-Related Items legally due by
you is and remains your


8



--------------------------------------------------------------------------------





responsibility and that the Corporation and your Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the PSUs, including the grant of the PSUs, the
vesting of the PSUs, the subsequent sale of any shares of Common Stock acquired
pursuant to the PSUs and the receipt of any dividends or dividend equivalents
(including any PSUs resulting from dividend equivalents), and (b) do not commit
to structure the terms of the grant or any aspect of the PSUs to reduce or
eliminate your liability for Tax-Related Items. Further, if you are or become
subject to taxation in more than one country you acknowledge that the
Corporation and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one country.
Prior to the delivery of shares of Common Stock upon the vesting of your PSUs,
if your country of residence (and/or the country of employment, if different)
requires withholding of Tax-Related Items, the Corporation shall be authorized
to withhold a sufficient number of whole shares of Common Stock otherwise
issuable upon the vesting of the PSUs that have an aggregate Fair Market Value
sufficient to pay the Tax-Related Items required to be withheld with respect to
the shares of Common Stock. In cases where the Fair Market Value of the number
of whole shares of Common Stock withheld is greater than the Tax-Related Items
required to be withheld, the Corporation shall make a cash payment to you equal
to the difference as soon as administratively practicable. The cash equivalent
of the shares of Common Stock withheld will be used to settle the obligation to
withhold the Tax-Related Items. In the event that withholding in shares of
Common Stock is prohibited or problematic under Applicable Laws or otherwise may
trigger adverse consequences to the Corporation or your Employer, your Employer
is authorized to withhold the Tax-Related Items required to be withheld with
respect to the shares of Common Stock in cash from your regular salary and/or
wages or any other amounts payable to you. In the event the withholding
requirements are not satisfied through the withholding of shares of Common Stock
by the Corporation or through your regular salary and/or wages or other amounts
payable to you by your Employer, no shares of Common Stock will be issued to you
(or your estate) upon vesting of the PSUs unless and until satisfactory
arrangements have been made by you with respect to the payment of any
Tax-Related Items that the Corporation or your Employer determines, in its sole
discretion, must be withheld or collected with respect to such PSUs. By
accepting this grant of PSUs, you expressly consent to the withholding of shares
of Common Stock and/or withholding from your regular salary and/or wages or
other amounts payable to you as provided for hereunder. All other Tax-Related
Items related to the PSUs and any shares of Common Stock delivered in payment
thereof are your sole responsibility.


Depending on the withholding method, the Corporation or your Employer may
withhold or account for Tax-Related Items by considering applicable statutory
withholding rates or other applicable withholding rates, including maximum
applicable rates in your jurisdiction(s), in which case you may receive a refund
of any over-withheld amount in cash and will have no entitlement to the
equivalent in Common Stock. If the obligation for Tax-Related Items is satisfied
by withholding in shares of Common Stock, you shall be deemed to have been
issued the full number of shares of Common Stock subject to the vested PSUs,
notwithstanding that a number of the shares of Common Stock are held back solely
for the purpose of paying the Tax-Related Items.


5.4    Forfeiture and Repayment. If, directly or indirectly:


(a)    during the course of your employment with your Employer, you violate any
obligations set forth in the Award Agreement (including without limitation those
obligations set forth in Section 3 of these Terms and Conditions) or engage in
conduct or it is discovered that you engaged in conduct that is materially
adverse to the interests of the Corporation or its Affiliates, including
failures to comply with the Corporation’s or any of its Affiliate’s rules or
regulations, fraud, or conduct contributing to any financial restatements or
irregularities;


9



--------------------------------------------------------------------------------







(b)    during the course of your employment with your Employer and, unless you
have post‑termination obligations or duties owed to the Corporation or its
Affiliates pursuant to an individual agreement set forth in subsection (d)
below, for one (1) year thereafter, you engage in solicitation and/or diversion
of customers or employees;


(c)    during the course of your employment with your Employer, you engage in
competition with the Corporation or its Affiliates;


(d)    following termination of your employment with your Employer for any
reason, with or without Cause, you violate any post-termination obligations or
duties owed to the Corporation or its Affiliates (including without limitation
those obligations set forth in Section 3 of these Terms and Conditions) or any
agreement with the Corporation or its Affiliates, including without limitation,
any employment agreement, confidentiality agreement or other agreement
restricting post-employment conduct; or


(e)    any compensation that the Corporation or its Affiliates has promised or
paid to you is required to be forfeited and/or repaid to the Corporation or its
Affiliates pursuant to applicable regulatory requirements;


then the Corporation may cancel all or any portion of the PSUs and/or require
repayment of any shares of Common Stock (or the value thereof) or other amounts
which were acquired pursuant to the PSUs (including dividends and dividend
equivalents). The Corporation shall have sole discretion to determine what
constitutes grounds for forfeiture and/or repayment under this Section 5.4, and,
in such event, the portion of the PSUs that shall be cancelled and the sums or
amounts that shall be repaid. For purposes of the foregoing, you expressly and
explicitly authorize the Corporation to issue instructions, on your behalf, to
any brokerage firm and/or third party administrator engaged by the Corporation
to hold the shares of Common Stock and other amounts acquired pursuant to the
PSUs to re-convey, transfer or otherwise return such shares and/or other amounts
to the Corporation.


5.5    Governing Law and Choice of Forum. The Award Notice and these Terms and
Conditions shall be construed and enforced in accordance with the laws of the
State of New York, other than any choice of law provisions calling for the
application of laws of another jurisdiction. For purposes of litigating any
dispute that arises directly or indirectly from the relationship of the parties
evidenced by this grant or these Terms and Conditions, the parties hereby submit
to and consent to the exclusive jurisdiction of the State of New York and agree
that such litigation shall be conducted only in the courts of New York County,
New York, or the federal courts for the United States for the Southern District
of New York, and no other courts, where this grant is made and/or to be
performed and agree to such other choice of forum provisions as are included in
the Plan.


5.6    Nature of Plan. By participating in the Plan, you acknowledge, understand
and agree that:


(a)    The Plan is discretionary in nature and limited in duration, and may be
amended, cancelled, or terminated by the Corporation, in its sole discretion, at
any time.


(b)    The grant of PSUs under the Plan is a one-time benefit and does not
create any contractual or other right to receive PSUs or benefits in lieu of
such awards in the future. Future awards, if any, will be at the sole discretion
of the Corporation, including, but not limited to, the form and timing of the
award, the number of shares of Common Stock subject to the award, the vesting
provisions applicable to the award and the purchase price (if any).




10



--------------------------------------------------------------------------------





(c)    Your participation in the Plan is voluntary, and the value of your PSUs
is an extraordinary item of compensation and is outside the scope of your
employment (and your employment contract, if any). As such, your PSUs are not
part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, dismissal, termination or end of service
payments, bonuses, long-service awards, pension or retirement benefits, or
similar payments.


(d)    No claim or entitlement to compensation or damages shall arise from
forfeiture of the PSUs resulting from the termination of your employment or
other service relationship (for any reason whatsoever, whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
you are employed or the terms of your employment agreement, if any). In
consideration of the grant of the PSUs, you expressly agree not to institute any
such claim against the Corporation, any of its Affiliates or your Employer.


5.7    Data Privacy. Pursuant to applicable personal data protection laws, the
Corporation hereby notifies you of the following in relation to your personal
data and the collection, processing and transfer of such data in relation to the
Corporation’s grant of your PSUs and your participation in the Plan. The
collection, processing and transfer of your personal data is necessary for the
Corporation’s administration of the Plan and your participation in the Plan, and
your denial and/or objection to the collection, processing and transfer of
personal data may affect your participation in the Plan. As such, by accepting
your award, you voluntarily acknowledge and consent to the collection, use,
processing and transfer of personal data as described herein.


The Corporation and your Employer hold certain personal information about you,
including your name, home address and telephone number, email address, personal
bank account details, date of birth, social security number, passport or other
employee identification number, salary, nationality, job title, any shares of
Common Stock or directorships held in the Corporation, details of all PSUs or
any other entitlement to shares of Common Stock or equivalent benefits awarded,
canceled, purchased, vested, unvested or outstanding in your favor, for the
purpose of managing and administering the Plan (the “Data”). The Data may be
provided by you or collected, where lawful, from third parties, and the
Corporation or your Employer will process the Data for the exclusive purpose of
implementing, administering and managing your participation in the Plan and
other aspects of the employment relationship. The Data processing will take
place through electronic and non-electronic means according to logics and
procedures strictly correlated to the purposes for which the Data is collected
and with confidentiality and security provisions as set forth by Applicable Laws
and regulations. Data processing operations will be performed minimizing the use
of personal and identification data when such operations are unnecessary for the
processing purposes sought. The Data will be accessible within the Corporation’s
organization only by those persons requiring access for purposes of the
implementation, administration and operation of the Plan and other aspects of
the employment relationship and for your participation in the Plan.


The Corporation and your Employer will transfer the Data amongst themselves as
necessary for the purpose of implementation, administration and management of
your participation in the Plan, and the Corporation and your Employer may each
further transfer the Data to any third parties (locally and overseas) assisting
the Corporation in the implementation, administration and management of the
Plan. These recipients may be located in your country of residence, or elsewhere
throughout the world, such as countries in the European Economic Area, the
United States or India. By accepting your award, you hereby authorize them to
collect, receive, process, possess, use, retain and transfer the Data, in
electronic or other form, for purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data as may be required for the administration of the Plan and/or the
subsequent holding of shares on your behalf to a broker or other third party
with whom you may elect to deposit any shares acquired pursuant to the Plan.


11



--------------------------------------------------------------------------------







You may, at any time, exercise your rights provided under applicable personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the correction, integration, update, amendment, deletion, or
blockage (for breach of Applicable Laws) of the Data, (d) to oppose, for legal
reasons, the collection, processing or transfer of the Data which is not
necessary or required for the implementation, administration and/or operation of
the Plan and your participation in the Plan, and (e) withdraw your consent to
the collection, processing or transfer of the Data as provided hereunder (in
which case, your award will be null and void). You may seek to exercise these
rights by contacting your local Human Resources manager or the Corporation’s
Human Resources Department.


Finally, upon request by the Corporation or your Employer, you agree to provide
an executed data privacy consent form (or any other agreements or consents as
may be required by the Corporation and/or your Employer) that the Corporation
and/or your Employer may deem necessary to obtain from you for the purpose of
administering your participation in the Plan in compliance with data privacy
laws in your country, either now or in the future. You understand and agree that
you will not be able to participate in the Plan if you fail to provide any such
consent or agreement requested by the Corporation or your Employer.


5.8    Insider Trading/Market Abuse Laws. You may be subject to insider trading
restrictions and/or market abuse laws based on the exchange on which the shares
of Common Stock are listed and in applicable jurisdictions including the United
States and your country or your broker’s country, if different, which may affect
your ability to accept, acquire, sell or otherwise dispose of shares of Common
Stock, rights to shares of Common Stock (e.g., PSUs) or rights linked to the
value of shares of Common Stock under the Plan during such times as you are
considered to have “inside information” regarding the Corporation (as defined by
the laws in the applicable jurisdictions). Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders you placed
before you possessed inside information. Furthermore, you could be prohibited
from (a) disclosing the inside information to any third party and (b) “tipping”
third parties or causing them otherwise to buy or sell securities (third parties
include fellow employees). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable insider trading policy of the Corporation. You acknowledge that it is
your responsibility to comply with any applicable restrictions, and you should
speak to your personal advisor on this matter.
5.9    Electronic Delivery and Acceptance. The Corporation may, in its sole
discretion, deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Corporation or a third party
designated by the Corporation.
5.10    Severability. The provisions of these Terms and Conditions are severable
and if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable. Alternatively, the Corporation, in its sole
discretion, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to render it valid and enforceable to
the full extent permitted under Applicable Laws.
5.11    Liability for Breach. You shall indemnify the Corporation and hold it
harmless from and against any and all damages or liabilities incurred by the
Corporation (including liabilities for attorneys’ fees and disbursements)
arising out of any breach by you of these Terms and Conditions, including,
without limitation, any attempted transfer of PSUs in violation of Section 1.4
of these Terms and Conditions.




12



--------------------------------------------------------------------------------







5.12    Waiver. You acknowledge that a waiver by the Corporation of any
provision of these Terms and Conditions shall not operate or be construed as a
waiver of any other provision of these Terms and Conditions, or of any
subsequent breach of these Terms and Conditions.
5.13    Additional Requirements. The Corporation reserves the right to impose
other requirements on the PSUs, any payment made pursuant to the PSUs, and your
participation in the Plan, to the extent the Corporation determines, in its sole
discretion, that such other requirements are necessary or advisable for legal or
administrative reasons. Such requirements may include (but are not limited to)
requiring you to sign any agreements or undertakings that may be necessary to
accomplish the foregoing.
****************************




13



--------------------------------------------------------------------------------






Attachment A
Performance Goals




[Complete as appropriate.]






1

